Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-17-00365-CV

            WELLINGTON INSURANCE COMPANY and Richard Barkkume,
                              Appellants

                                               v.

                                     Victor BANUELOS,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVF001922D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED granting the motion for summary judgment filed by
appellants Wellington Insurance Company and Richard Barkkume. Costs of the appeal are taxed
against appellee Victor Banuelos.

       SIGNED January 31, 2018.


                                                _____________________________
                                                Rebeca C. Martinez, Justice